BY THE COMMISSION.
Pursuant to statutory notice the commission by its duly designated examiner, Mark Hulsey, Jr., held a public hearing on October 27,1959 in the Civic Center Bldg., East Palatka, Florida.
The examiner’s report and proposed order were duly served on all the parties. No exceptions to the proposed order have been filed with the commission. The entire record herein, including the application, the testimony adduced at the public hearing, and the examiner’s report and proposed order, have all been examined by the full commission. Being fully advised in the premises, the commission now enters its own order in this cause. These dockets were consolidated for the purpose of taking testimony and a single order is entered herein.
By this application the Florida East Coast Ry. Co. seeks authority to discontinue the operation of its station agency at East Palatka, except during the potato harvesting season and except as a non-agency station.
*172The Railway Express Agency, Inc. seeks authority to permanently discontinue its agency at East Palatka, only in the event the application of the Florida East Coast Ry. Co. is granted.
Applicant Florida East Coast Ry. Co. has an agency station at Hastings, within eight miles of its East Palatka agency, and the Railway Express Agency, Inc. has an agency at Palatka, within three miles of its East Palatka agency.
Only 195 passenger tickets were sold at this station during the year 1958, and 194 during the twelve months’ period from May, 1958, through April, 1959. Only one passenger train per day in each direction serves this station. There will be no change in passenger train service and train conductors will sell the same tickets that were sold by the agent in the event the station is discontinued. Passenger traffic served by this agency having been shown to be practically non-existent and not materially affected, primary attention must therefore be given to the effect of the proposed discontinuance of the East Palatka station upon freight and express service to the public through the station.
Only 95 less than carload freight shipments were received at, and 116 forwarded from, this station during the year 1958. Only 99 less than carload freight shipments were received at, and 90 forwarded from, this station during the twelve months’ period from May, 1958, through April, 1959. Less than carload freight shipments to and from East Palatka would continue to be handled through the Hastings agency.
During the year 1958 only 315 carload freight shipments were received at, and only 342 forwarded from, the East Palatka station. During the twelve months’ period from May, 1958 through April, 1959, only 349 carload freight shipments were received and only 378 forwarded from this station. Of the forwarded carload shipments in 1958, 222 occurred in one month during the heavy potato harvesting period. Except for a period of about six weeks during the potato harvesting season, there are not sufficient rail shipments through the East Palatka station to warrant maintaining an agent at the station. Carload freight shipments to and from East Palatka during the period that the Railway seeks to close its agency would continue to be handled. Clerical work for handling carload freight shipments to and from East Palatka during that time will be handled through the Hastings agency but freight cars will continue to be placed and picked up at East Palatka. Telephone service exists between East Palatka and Hastings with a long distance toll of 15c for a three minute call being in effect. Applicant Florida East Coast Ry. Co. will *173pay any long distance telephone tolls necessary for ordering cars and in connection with billing carload shipments.
The Railway Express Agency, Inc. would handle express shipments to and from East Palatka through its Palatka agency. In addition to more trains serving the Palatka agency, Railway Express Agency, Inc. would extend its Palatka pickup and delivery limits across the river for approximately one and one-half miles to serve the principal industries on route 17 in the East Palatka area including East Palatka Fruit Co., River Valley, Maycheck and certain other industries. Railway Express Agency, Inc. contends that its service will be improved by handling express shipments to and from East Palatka through its Palatka agency.
In the railway’s application filed in this matter on form prescribed by the commission, the three principal patrons of carload freight service at this station are shown as Hastings Potato Growers, Florida Planters and Pounds Produce Co. The three principal patrons of less than carload freight service at this station are shown in the application as Branwood Osmunda Co., St. Johns Marine Supply and St. Johns Tractor Co. N. R. Pounds, of Pounds Produce Co., was the only protestant of the six principal patrons named above. Mr. Pounds was asked if the closing of the station at East Palatka would inconvenience him and the public. He answered — “It would inconvenience me quite a little bit.” Then Mr. Pounds was asked if the station was kept open during the potato season but with no exact date specified would it work a hardship on him. He answered that he didn’t know but he felt that there should be a time set and that the weather is a factor. Mr. Pounds’ testimony on cross examination was to the effect that he didn’t know whether or not he would be inconvenienced during the period that the East Palatka station was closed provided that the agent at Hastings could accommodate him and there was a bill of lading box provided at East Palatka.
The only other witness for protestants other than the agent admitted that he moved most of his potatoes and cabbages by truck because he is not on the rairoad. The agent, put on as a witness by protestants, testified that the heavy potato harvesting season is normally about six weeks.
It is evident that the discontinuance of the East Palatka agencies during the times sought by applicants will result in substantial annual savings for the applicants without appreciable, if any, inconvenience to the public. It is further evident that the railway and express revenues attributable to the East Palatka agency will continue even though the agencies at East Palatka *174are discontinued for the period sought. To require Railway Express Agency, Inc. to continue its agency at East Palatka or to require Florida East Coast Ry. Co. to continue its agency at that point except during the heavy potato harvesting season is not necessary to the public interest and under the facts presented would impose an unnecessary and undue burden on the applicants. Under such circumstances it is the duty of the applicants to seek, and of this commission to permit, the elimination.
It is therefore ordered that the application of Florida East Coast Ry. Co. for authority to discontinue its agency at East Palatka, Florida, except as a non-agency station for the handling of carload freight shipments be, and the same is, hereby granted, except that for a period of at least sixty days each year during the potato harvesting season, usually beginning around April 1, the railway shall maintain an agent at said station, but the exact dates to be fixed by the railway each year dependent upon how early the heavy harvesting season begins.
It is further ordered that the application of Railway Express Agency, Inc. for authority to permanently discontinue its agency at East Palatka, Florida be, and the same is, hereby granted.